Citation Nr: 0604000	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, with multiple chronic disc 
herniation and radicular impingement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel







INTRODUCTION

The veteran had active service for a period from October 1971 
to retirement in September 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board has recharacterized the issue as degenerative joint 
disease of the cervical spine with multiple chronic disc 
herniation and radicular impingement (hereinafter cervical 
spine disorder), to more accurately reflect the medical 
findings of record.

The issue of an increased rating for the service-connected 
degenerative joint disease of the lumbar spine, which the 
veteran appears to be raising in an April 2002 notice of 
disagreement has not yet been addressed by the RO and is 
referred for appropriate action. 

When this matter was first before the Board in October 2003, 
the case was remanded for further development. In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued. The appeal is ready for adjudication.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  There is no evidence of cervical spine pathology in 
service or within the first post-service year, and the 
currently diagnosed degenerative joint disease of the 
cervical spine with multiple chronic disc herniation and 
radicular impingement was first demonstrated years after 
separation, and is not shown to be related to service, or to 
a service-connected disability.

CONCLUSION OF LAW

Degenerative joint disease of the cervical spine with 
multiple chronic disc herniation and radicular impingement 
was not incurred in or aggravated by active military service 
and may not be presumed to have been incurred or aggravated 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in December 
2001, October 2003 Board Remand, and a VCAA notification 
letter dated in March 2004, the appellant has been informed 
of the evidence and information necessary to substantiate the 
claim, the information required from him in order for VA to 
obtain evidence and information in support of the claim, and 
the assistance that VA would provide in obtaining evidence. 
Since the appellant was informed of the evidence that would 
be pertinent to the claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant was on notice of the fact that he should submit any 
pertinent evidence in his possession. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file, the appellant has been 
afforded VA examination, and the Board has obtained medical 
opinion pertinent to the claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The service medical records reflect that on September 1971 
enlistment examination, and subsequent reenlistment 
examinations, no defects were noted relevant to the cervical 
spine or neck. Discharge examinations, including March 1995 
retirement examination, likewise reflect no cervical spine 
abnormalities.

In September 1975, the veteran filed claims for compensation 
listing a series of disabilities including the lower back and 
kidney, left knee, hands, fingers, and right ankle. He did 
not allege any disability in the cervical spine or neck at 
that time.

A November 1995 rating decision granted service connection 
for several disabilities including arthritis of the lumbar 
spine and arthritis of the left knee, both evaluated as 10 
percent disabling effective from October 1, 1995, and for 
rhinitis claimed as sinus headaches, noncompensably rated 
effective from October 1, 1995. A December 1997 rating action 
increased the rating for the lumbar spine disability from 10 
to 20 percent.

In a July 2001 claim, the veteran asserted a burning pain 
from the neck down the left arm and leg for the prior year. 
He asserted that his treating VA physician, Dr. Dickson, told 
him that the results of electromyography (EMG) and nerve 
conduction (NCV) testing showed that arthritis from the lower 
back progressed up the spine into the neck, causing pain, and 
that this would be documented in his VA medical file. He 
asserted claims for arthritis of the back inclusive of the 
neck, left arm, and leg.

VA outpatient treatment notes dated from August 2000 to July 
2001 include September 2000 VA radiology examination report 
reflecting mild degenerative changes in the lower cervical 
spine, and scoliosis of the thoracic spine convexed to the 
left, thoracic spine otherwise unremarkable. Various notes 
from Dr. Dickson over this period also reflects the veteran's 
complaints of neck pain, and that Dr. Dickson had informed 
the veteran of the results of a magnetic resonance imaging 
(MRI) report. There is no opinion by Dr. Dickson on the 
etiology of the neck condition. 

An October 2000 private EMG report indicated that findings 
were non-diagnostic and that absent sensory responses could 
be technical, and clinical correlation was needed. A June 
2001 private MRI report reflects assessment of congenitally 
narrow AP diameter of the spinal cord, mild cervical 
spondylosis without appearance of impingement on the exiting 
C7 nerve root, and mild facet degenerative joint disease. At 
C7-T1 there was facet joint degenerative joint disease with 
mild overgrowth but no significant impingement on spinal cord 
or individual nerve roots.

On September 2001 VA examination as a new patient at another 
VA facility, the veteran reported a history of chronic low 
back pain, with radiation down the left lower extremity, 
presently stable. Complaints were also of pain, of one year's 
onset, in the left posterior neck, radiating to the left 
upper extremity with intermittent paresthesias and weakness 
of the left arm. Assessment included degenerative joint 
disease of the cervical spine with left cervical 
radiculopathy, and chronic low back pain presumably due to 
degenerative joint disease. 

In a December 2001 statement, the veteran asserted that his 
upper neck problems were aggravated by being required to do 
physical exercises on many surfaces such as fields, grass, 
sand dirt without any barriers other than a "poncho" 
between him and the ground. He also stated that the manner of 
doing push-ups caused strain on his back over his 24 years of 
military service, causing his current back conditions. 

Additional VA outpatient treatment notes from September 2001 
onward show continuing treatment for the stated back and 
other disabilities.

In a March 2002 rating action, the RO denied service 
connection for degenerative joint disease and multiple 
chronic disc herniation with radicular impingement at C6-7, 
cervical spine. The RO found no evidence of cervical spine 
complaints or disability in service or after service for many 
years, and no basis on which to relate the current disability 
to service or to a service-connected disability.

In his September 2002 VA Form 9, substantive appeal, the 
veteran maintained that the type of sit-ups required during 
military service caused his neck disability, and that these 
style sit-ups had since been discontinued by the military as 
part of the physical fitness test. He submitted copies of the 
military physical fitness tests (PFTs) reflecting a change in 
the positions to be maintained while performing sit-ups, and 
indicated his belief that the policy governing the change in 
PFTs was due to their ability to cause injuries such as his, 
although he had no proof of the reasons for the change in the 
PFTs. 

In an October 2003 Remand, the Board ordered re-examination 
with opinion. 

The veteran was examined on March 2004 VA examination 
pursuant to the Board's remand, with noted review of the 
claims folders by the examiner. The veteran reported being in 
the marines for 24 years, recalled no problems with his neck 
while in the marines, and denied any neck injuries before, 
during, or after military service. He reported gradual onset 
of neck pain beginning in 2000. The examiner indicated by way 
of history that 2001 x-ray findings showed mild degenerative 
changes and an MRI showed cervical spondylosis at C6-7. The 
examiner noted that on VA consultation, surgery was not felt 
to be warranted. Treatment was by physical therapy, over-the-
counter medications, and TENS unit. X-rays of the lumbar 
spine, left knee, and cervical spine confirmed findings of 
mild to moderate degenerative disk changes of the cervical 
spine with limitation of motion. The examiner also noted that 
loss of lordosis in the upper cervical spine may be related 
to muscle spasm or positioning. Examination was negative for 
radiculopathy by history or on examination. Diagnoses 
included cervical spondylosis, with degenerative disc and 
degenerative arthritic changes noted on imaging studies.

The examiner opined that it is less than likely that the 
veteran's cervical arthritis is degenerative in origin. 
Reasons for this opinion were noted as (1) service medical 
records do not show any treatment for neck symptoms 
indicative of degenerative joint disease; (2) the veteran 
denied any neck problems while on active duty, and history 
and available records indicate onset of neck pain was 
approximately five years after military service; (3) the 
veteran's contention that sit-ups during military service 
caused the neck condition was not consistent with the lack of 
symptoms in service, and (5) the examiner knew of no medical 
literature that related such exercises to cervical 
degenerative joint disease. 

The VA examiner also opined that current x-rays do not show 
degenerative joint disease of the knee, and there is no 
history or examination indicative of degenerative joint 
disease of the knee. Further, it was noted that current mild 
degenerative joint disease of the lumbar spine is reflected 
in history and on examination. There was no alteration in 
gait or other body mechanics due to the lumbar or knee 
conditions, and the examiner opined that it was less likely 
that they had any causative relationship to the veteran's 
current cervical degenerative joint disease. Also noted were 
the veteran's service-connected mild degenerative joint 
disease of the lumbar spine, and left knee sprain. 

In an August 2004 statement, the veteran indicated he had no 
additional information to provide. In a November 2004 
supplemental statement of the case, the denial of service 
connection was confirmed. In subsequent statements, most 
recently dated in December 2004, and in a December 2005 
written brief presentation, the veteran and his 
representative contend that service connection is warranted 
for the cervical spine disability.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the service medical records are 
completely devoid of any complaints, diagnoses, or treatment 
for cervical spine disability. In September 1995, when the 
veteran filed several claims for compensation, including for 
lumbar spine disability, he did not allege any disability to 
his cervical spine. It was only in 2000, approximately five 
years later, after onset of cervical spine pathology, that he 
asserted this disability as etiologically related to sit-ups 
he did in service, or as related to the service-connected 
degenerative joint disease of the lumbar spine and left knee.

The record reflects no objective medical evidence of cervical 
spine pain or disability during service, or any arthritis 
within the first post-service year. It was not until 
approximately 5 years after retirement from military service 
that cervical spine pathology had its onset. Although the 
veteran asserts in his July 2001 claim that his treating VA 
physician, Dr. Dickson, attributed the cervical spine 
disorder to military service, review of Dr. Dickson's 
treatment records reveals no notations supporting this 
assertion. 

The evidence reflects a March 2004 VA examination and opinion 
finding no etiological relationship between the current 
cervical spine condition and the veteran's military service 
or service-connected disabilities. This opinion was provided 
after review of the veteran's C File. The VA examiner noted 
that it was not until 2000, some five years post-service, 
that the veteran reported onset of cervical spine symptoms 
later diagnosed as degenerative joint disease. Thus the 
examiner concluded after a thorough review of the objective 
medical evidence of record, that the current cervical 
disorder is unrelated to any incident of the veteran's 
military service, and likewise, unrelated to the service-
connected lumbar spine and left knee disabilities. The 
examiner provided sound bases and rationale for the 
conclusions, and further indicated that there is nothing in 
the medical literature to support the veteran's assertions 
that sit-ups in the PFTs cause neck disability. The Board 
finds the VA opinion to be of great probative value, and 
finds nothing in the record to contradict that assessment. 
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192- 93 (1992).

The Board recognizes the veteran's statements and has 
reviewed the copies of the military performance tests 
provided. The Board finds nothing in these records to support 
the veteran's contentions as to the etiology of the current 
cervical spine disorder. The veteran's statements are not 
competent evidence since laypersons are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The Board has considered the benefit-of-the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to the instant appeal. 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

Service connection for degenerative joint disease of the 
cervical spine, with multiple chronic disc herniation and 
radicular impingement, is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


